                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA


PAUL C. JONES (#403455)
                                                               CIVIL ACTION
VERSUS
                                                               NO. 17-180-JWD-EWD
WARDEN KEITH COOLEY, ET AL.

                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 21) dated November 8, 2019, to which no

objection was filed;

       IT IS ORDERED that Petitioner’s application for habeas corpus relief is DENIED as

untimely and that this proceeding is DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that, if Petitioner seeks to pursue an appeal in this case,

a certificate of appealability shall be DENIED.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on December 3, 2019.

                                                  S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
